Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		raw inputs and supplemental raw inputs
		partial prediction
		encoding hierarchy
		prediction nodes
		partial prediction information deficiencies
		conceptually hierarchical prediction

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A computer-implemented method for generating a conceptually hierarchical prediction based on one or more initial raw inputs, the computer-implemented method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

obtaining the one or more initial raw inputs;

determining a partial prediction for the one or more initial raw inputs, wherein:

(i) the partial prediction is associated with an initial encoding hierarchy, and (ii) the initial encoding hierarchy is associated with a plurality of prediction nodes;

determining, based on the partial prediction and the initial encoding hierarchy, one or more partial prediction information deficiencies for partial prediction;

obtaining one or more supplemental raw inputs based on the one or more partial prediction information deficiencies; and

generating the conceptually hierarchical prediction based on the one or more supplemental raw inputs and the partial prediction.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computer
	(2) A memory

	A “computer” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] FIG. 2 provides a schematic of a hierarchical prediction computing entity 106 according to one embodiment of the present invention. In general, the terms computing entity, computer, entity, device, system, and/or similar words used herein interchangeably may refer to, for example, one or more computers, computing entities, desktops, mobile phones, tablets, phablets, notebooks, laptops, distributed systems, kiosks, input terminals, servers or server networks, blades, gateways, switches, processing devices, processing entities, set-top boxes, relays, routers, network access points, base stations, the like, and/or any combination of devices or entities adapted to perform the functions, operations, and/or processes described herein. Such functions, operations, and/or processes may include, for example, transmitting, receiving, operating on, processing, displaying, storing, determining, creating/generating, monitoring, evaluating, comparing, and/or similar terms used herein interchangeably. In one embodiment, these functions, operations, and/or processes can be performed on data, content, information, and/or similar terms used herein interchangeably.

	Further, the Specification recites:

[0037] As shown in FIG. 2, in one embodiment, the hierarchical prediction computing entity 106 may include or be in communication with one or more processing elements 205 (also referred to as processors, processing circuitry, and/or similar terms used herein interchangeably) that communicate with other elements within the hierarchical prediction computing entity 106 via a bus, for example. As will be understood, the processing element 205 may be embodied in a number of different ways. For example, the processing element 205 may be embodied as one or more complex programmable logic devices (CPLDs), microprocessors, multi-core processors, coprocessing entities, application-specific instruction-set processors (ASIPs), microcontrollers, and/or controllers. Further, the processing element 205 may be embodied as one or more other processing devices or circuitry. The term circuitry may refer to an entirely hardware embodiment or a combination of hardware and computer program products. Thus, the processing element 205 may be embodied as integrated circuits, application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), programmable logic arrays (PLAs), hardware accelerators, other circuitry, and/or the like. As will therefore be understood, the processing element 205 may be configured for a particular use or configured to execute instructions stored in volatile or non- volatile media or otherwise accessible to the processing element 205. As such, whether configured by hardware or computer program products, or by a combination thereof, the processing element 205 may be capable of performing steps or operations according to embodiments of the present invention when configured accordingly.

This “computer” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0031] The architecture 100 includes one or more external computing entities 102 and a hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to receive raw inputs from the external computing entities 102, generate predictions based on the raw inputs, and provide the generated predictions to the external computing entities 102. The one or more external computing entities and the hierarchical prediction system 101 may be connected through a communication network (not shown).

[0032] For example, a particular external computing entity 102 may be a medical provider computing entity that supplies medical data (e.g., medical notes data) associated with a medical procedure (e.g., a surgery, a visitation, etc.) to the hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to automatically generate a medical code for the medical procedure based on the medical data received from the external computing entity 102 and provide the generated medical code to the external computing entity 102. In addition, the hierarchical prediction system 101 may detect information deficiencies in the medical data that undermines medical code generation, and request supplemental information from the external computing entity in relation to the detected information deficiencies.

[0033]   The hierarchical prediction system 101 includes a storage subsystem 108 and a hierarchical prediction computing entity 106. The storage subsystem 108 may be configured to store prediction parameters used by the hierarchical prediction computing entity 106 to generate predictions. For example, the storage subsystem 108 may store encoding hierarchies associated with prediction output domains. The storage subsystem 108 may include one or more non- volatile storage or memory media including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like.

	Further, the Specification recites:

[0038] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with non-volatile media (also referred to as non-volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the non-volatile storage or memory may include one or more non-volatile storage or memory media 210, including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like. As will be recognized, the non-volatile storage or memory media may store databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like. The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a collection of records or data that is stored in a computer-readable storage medium using one or more database models, such as a hierarchical database model, network model, relational model, entity-relationship model, object model, document model, semantic model, graph model, and/or the like.

[0039] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with volatile media (also referred to as volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the volatile storage or memory may also include one or more volatile storage or memory media 215, including but not limited to RAM, DRAM, SRAM, FPM DRAM, EDO DRAM, SDRAM, DDR SDRAM, DDR2 SDRAM, DDR3 SDRAM, RDRAM, TTRAM, T- RAM, Z-RAM, RIMM, DIMM, SIMM, VRAM, cache memory, register memory, and/or the like. As will be recognized, the volatile storage or memory media may be used to store at least portions of the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like being executed by, for example, the processing element 205. Thus, the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like may be used to control certain aspects of the operation of the hierarchical prediction computing entity 106 with the assistance of the processing element 205 and operating system.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computer
	(2) A memory

	A “computer” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] FIG. 2 provides a schematic of a hierarchical prediction computing entity 106 according to one embodiment of the present invention. In general, the terms computing entity, computer, entity, device, system, and/or similar words used herein interchangeably may refer to, for example, one or more computers, computing entities, desktops, mobile phones, tablets, phablets, notebooks, laptops, distributed systems, kiosks, input terminals, servers or server networks, blades, gateways, switches, processing devices, processing entities, set-top boxes, relays, routers, network access points, base stations, the like, and/or any combination of devices or entities adapted to perform the functions, operations, and/or processes described herein. Such functions, operations, and/or processes may include, for example, transmitting, receiving, operating on, processing, displaying, storing, determining, creating/generating, monitoring, evaluating, comparing, and/or similar terms used herein interchangeably. In one embodiment, these functions, operations, and/or processes can be performed on data, content, information, and/or similar terms used herein interchangeably.

	Further, the Specification recites:

[0037] As shown in FIG. 2, in one embodiment, the hierarchical prediction computing entity 106 may include or be in communication with one or more processing elements 205 (also referred to as processors, processing circuitry, and/or similar terms used herein interchangeably) that communicate with other elements within the hierarchical prediction computing entity 106 via a bus, for example. As will be understood, the processing element 205 may be embodied in a number of different ways. For example, the processing element 205 may be embodied as one or more complex programmable logic devices (CPLDs), microprocessors, multi-core processors, coprocessing entities, application-specific instruction-set processors (ASIPs), microcontrollers, and/or controllers. Further, the processing element 205 may be embodied as one or more other processing devices or circuitry. The term circuitry may refer to an entirely hardware embodiment or a combination of hardware and computer program products. Thus, the processing element 205 may be embodied as integrated circuits, application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), programmable logic arrays (PLAs), hardware accelerators, other circuitry, and/or the like. As will therefore be understood, the processing element 205 may be configured for a particular use or configured to execute instructions stored in volatile or non- volatile media or otherwise accessible to the processing element 205. As such, whether configured by hardware or computer program products, or by a combination thereof, the processing element 205 may be capable of performing steps or operations according to embodiments of the present invention when configured accordingly.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0031] The architecture 100 includes one or more external computing entities 102 and a hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to receive raw inputs from the external computing entities 102, generate predictions based on the raw inputs, and provide the generated predictions to the external computing entities 102. The one or more external computing entities and the hierarchical prediction system 101 may be connected through a communication network (not shown).

[0032] For example, a particular external computing entity 102 may be a medical provider computing entity that supplies medical data (e.g., medical notes data) associated with a medical procedure (e.g., a surgery, a visitation, etc.) to the hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to automatically generate a medical code for the medical procedure based on the medical data received from the external computing entity 102 and provide the generated medical code to the external computing entity 102. In addition, the hierarchical prediction system 101 may detect information deficiencies in the medical data that undermines medical code generation, and request supplemental information from the external computing entity in relation to the detected information deficiencies.

[0033]   The hierarchical prediction system 101 includes a storage subsystem 108 and a hierarchical prediction computing entity 106. The storage subsystem 108 may be configured to store prediction parameters used by the hierarchical prediction computing entity 106 to generate predictions. For example, the storage subsystem 108 may store encoding hierarchies associated with prediction output domains. The storage subsystem 108 may include one or more non- volatile storage or memory media including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like.

	Further, the Specification recites:

[0038] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with non-volatile media (also referred to as non-volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the non-volatile storage or memory may include one or more non-volatile storage or memory media 210, including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like. As will be recognized, the non-volatile storage or memory media may store databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like. The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a collection of records or data that is stored in a computer-readable storage medium using one or more database models, such as a hierarchical database model, network model, relational model, entity-relationship model, object model, document model, semantic model, graph model, and/or the like.

[0039] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with volatile media (also referred to as volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the volatile storage or memory may also include one or more volatile storage or memory media 215, including but not limited to RAM, DRAM, SRAM, FPM DRAM, EDO DRAM, SDRAM, DDR SDRAM, DDR2 SDRAM, DDR3 SDRAM, RDRAM, TTRAM, T- RAM, Z-RAM, RIMM, DIMM, SIMM, VRAM, cache memory, register memory, and/or the like. As will be recognized, the volatile storage or memory media may be used to store at least portions of the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like being executed by, for example, the processing element 205. Thus, the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like may be used to control certain aspects of the operation of the hierarchical prediction computing entity 106 with the assistance of the processing element 205 and operating system.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The computer-implemented method of claim 1, wherein the initial encoding hierarchy is associated with a predictive hierarchical relationship between the plurality of prediction nodes.

	Applicant’s Claim 2 merely teaches an “association”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The computer-implemented method of claim 2, wherein the predictive hierarchical relationship comprises one or more predictive dependence relationships between the plurality of prediction nodes.

	Applicant’s Claim 3 merely teaches “predictive dependence relationships”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The computer-implemented method of claim 2, wherein the one or more predictive dependence relationships comprise at least one predictive dependence relationship having a necessity predictive semantic and at least one predictive dependence relationship having a disjunctive predictive semantic.

	Applicant’s Claim 4 merely teaches a “predictive dependence relationship”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The computer-implemented method of claim 1, further comprising: determining the initial encoding hierarchy based on the one or more initial raw inputs.

	Applicant’s Claim 5 merely teaches an “initial encoding hierarchy”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

obtaining one or more encoding hierarchies;

for each encoding hierarchy of the one or more encoding hierarchies, determining a hierarchy prediction score based on the one or more initial raw inputs; and

selecting a first encoding hierarchy of the one or more encoding hierarchies having a highest prediction score as the initial encoding hierarchy.

	Applicant’s Claim 6 merely teaches a “hierarchy prediction score”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

the plurality of prediction nodes comprise one or more first prediction nodes and one or more second prediction nodes, each of the one or more first prediction nodes is associated with a corresponding positive prediction value, each of the one or more second prediction nodes is associated with a corresponding negative prediction value, and the one or more deficient nodes are hierarchically inferior to the one or more completed nodes.

	Applicant’s Claim 7 merely teaches prediction nodes. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The computer-implemented method of claim 1, wherein the one or more initial raw inputs comprise one or more medical provider inputs.

	Applicant’s Claim 8 merely teaches a type of data input. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The computer-implemented method of claim 1, wherein the one or more initial raw inputs comprise one or more natural language inputs.

	Applicant’s Claim 9 merely teaches a type of data input. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The computer-implemented method of claim 1, wherein the hierarchical prediction is a medical procedure code prediction.

	Applicant’s Claim 10 merely teaches a type of data output. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

determining an ontology data object based on the one or more initial raw inputs;

determining a selected prediction traversal path of the one or more prediction traversal paths for the ontology data object; and

determining the partial prediction based on the ontology data object and the selected prediction traversal path.

	Applicant’s Claim 11 merely teaches an ontology data object, a selected prediction traversal path, and a partial prediction. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

processing the one or more initial raw inputs to obtain one or more inferred prediction values;

determining, for each inferred prediction value of the one or more inferred prediction values, a value prediction score;

determining one or more reliable prediction values of the one or more inferred prediction values whose value prediction score exceeds a value prediction score threshold; and

determining the ontology object based on the one or more reliable prediction values.

	Applicant’s Claim 12 merely teaches “inferred prediction values”, a “value prediction score”, a “value prediction score threshold” and an “ontology object”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

for each prediction traversal path of the one or more prediction traversal paths,

identifying one or more first prediction nodes, wherein the one or more first prediction nodes comprise each prediction node that is associated with the prediction traversal path and has a corresponding positive prediction value in the ontology data object,

identifying one or more second prediction nodes, wherein the one or more second prediction nodes comprises each prediction node that is associated with the ontology data object, and

determining a path prediction score for the prediction traversal path based on a first ratio of a first count the one or more first prediction nodes and a second count of the one or more second prediction nodes; and

selecting a first prediction traversal path of the one or more prediction traversal paths having a highest path prediction score as the selected prediction traversal path.

	Applicant’s Claim 13 merely teaches “prediction traversal paths”, “prediction nodes”, a “positive prediction value in the ontology data object”, and a “path prediction score”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

identifying one or more third prediction nodes, wherein the one or more first prediction nodes comprises each prediction node that is associated with the selected prediction traversal path and has a corresponding positive prediction value in the ontology data object; and

determining the partial prediction based on each positive predictive value for a third prediction node of the one or more third prediction nodes.

	Applicant’s Claim 14 merely teaches “prediction nodes”, a “selected prediction traversal path”, a “positive prediction value”, an “ontology data object”, and a “partial prediction”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

transmitting a supplemental information voice prompt request to an information provider computing entity.

	Applicant’s Claim 15 merely teaches a “request”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

generating the supplemental information voice prompt using one or more supplemental information parameters, one or more semantic rules, and a voice synthesis routine.

	Applicant’s Claim 16 merely teaches a “supplemental information voice prompt”, “supplemental information parameters”, “semantic rules”, and a “voice synthesis”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

determining a hierarchical closure indication for the final prediction based on the final prediction and the initial encoding hierarchy;

determining whether the hierarchical closure indication indicates that the final prediction has hierarchical closure;

in response to determining that the hierarchical closure indication indicates that the final prediction has hierarchical closure, transmitting the final prediction to a recipient computing entity; and

in response to determining that the hierarchical closure indication indicates that the final prediction does not have hierarchical closure,

determining one or more final prediction information deficiencies based on the final prediction and the initial encoding hierarchy,

generating a supplemental information voice prompt using one or more supplemental information parameters, one or more semantic rules, and a voice synthesis routine, and transmitting the supplemental information voice prompt to an information provider computing entity.

	Applicant’s Claim 17 merely teaches “hierarchical closure”, a “hierarchical closure indication”, a “final prediction”, a “recipient computing entity”, “prediction information deficiencies”, and a “supplemental information voice prompt”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

the initial encoding hierarchy is associated with one or more prediction traversal paths,

the partial prediction is associated with a selected prediction traversal path of the one or more prediction traversal paths,

the selected prediction traversal path is associated with one or more selected prediction nodes of the plurality of prediction nodes, and

determining a hierarchical closure indication for the final prediction based on the final prediction and the initial encoding hierarchy comprises determining whether the partial prediction has a positive predictive value for each selected prediction node of the one or more selected prediction nodes.

	Applicant’s Claim 18 merely teaches an “initial encoding hierarchy”, “prediction traversal paths”, “prediction nodes”, a “hierarchical closure indication”, and a “positive predictive value”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “19. An apparatus comprising at least one processor and at least one non-transitory memory comprising program code, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to…” Therefore, it is an “apparatus”, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 19 that recite abstract ideas?

	YES. The following limitations in Claim 19 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

obtain one or more initial raw inputs;

determine a partial prediction for the one or more initial raw inputs, wherein: (i) the partial prediction is associated with an initial encoding hierarchy, and (ii) the initial encoding hierarchy is associated with a plurality of prediction nodes;

determine, based on the partial prediction and the initial encoding hierarchy, one or more partial prediction information deficiencies for partial prediction;

obtain one or more supplemental raw inputs based on the one or more partial prediction information deficiencies; and

generate a conceptually hierarchical prediction based on the one or more supplemental raw inputs and the partial prediction.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A memory

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] FIG. 2 provides a schematic of a hierarchical prediction computing entity 106 according to one embodiment of the present invention. In general, the terms computing entity, computer, entity, device, system, and/or similar words used herein interchangeably may refer to, for example, one or more computers, computing entities, desktops, mobile phones, tablets, phablets, notebooks, laptops, distributed systems, kiosks, input terminals, servers or server networks, blades, gateways, switches, processing devices, processing entities, set-top boxes, relays, routers, network access points, base stations, the like, and/or any combination of devices or entities adapted to perform the functions, operations, and/or processes described herein. Such functions, operations, and/or processes may include, for example, transmitting, receiving, operating on, processing, displaying, storing, determining, creating/generating, monitoring, evaluating, comparing, and/or similar terms used herein interchangeably. In one embodiment, these functions, operations, and/or processes can be performed on data, content, information, and/or similar terms used herein interchangeably.

	Further, the Specification recites:

[0037] As shown in FIG. 2, in one embodiment, the hierarchical prediction computing entity 106 may include or be in communication with one or more processing elements 205 (also referred to as processors, processing circuitry, and/or similar terms used herein interchangeably) that communicate with other elements within the hierarchical prediction computing entity 106 via a bus, for example. As will be understood, the processing element 205 may be embodied in a number of different ways. For example, the processing element 205 may be embodied as one or more complex programmable logic devices (CPLDs), microprocessors, multi-core processors, coprocessing entities, application-specific instruction-set processors (ASIPs), microcontrollers, and/or controllers. Further, the processing element 205 may be embodied as one or more other processing devices or circuitry. The term circuitry may refer to an entirely hardware embodiment or a combination of hardware and computer program products. Thus, the processing element 205 may be embodied as integrated circuits, application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), programmable logic arrays (PLAs), hardware accelerators, other circuitry, and/or the like. As will therefore be understood, the processing element 205 may be configured for a particular use or configured to execute instructions stored in volatile or non- volatile media or otherwise accessible to the processing element 205. As such, whether configured by hardware or computer program products, or by a combination thereof, the processing element 205 may be capable of performing steps or operations according to embodiments of the present invention when configured accordingly.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0031] The architecture 100 includes one or more external computing entities 102 and a hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to receive raw inputs from the external computing entities 102, generate predictions based on the raw inputs, and provide the generated predictions to the external computing entities 102. The one or more external computing entities and the hierarchical prediction system 101 may be connected through a communication network (not shown).

[0032] For example, a particular external computing entity 102 may be a medical provider computing entity that supplies medical data (e.g., medical notes data) associated with a medical procedure (e.g., a surgery, a visitation, etc.) to the hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to automatically generate a medical code for the medical procedure based on the medical data received from the external computing entity 102 and provide the generated medical code to the external computing entity 102. In addition, the hierarchical prediction system 101 may detect information deficiencies in the medical data that undermines medical code generation, and request supplemental information from the external computing entity in relation to the detected information deficiencies.

[0033]   The hierarchical prediction system 101 includes a storage subsystem 108 and a hierarchical prediction computing entity 106. The storage subsystem 108 may be configured to store prediction parameters used by the hierarchical prediction computing entity 106 to generate predictions. For example, the storage subsystem 108 may store encoding hierarchies associated with prediction output domains. The storage subsystem 108 may include one or more non- volatile storage or memory media including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like.

	Further, the Specification recites:

[0038] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with non-volatile media (also referred to as non-volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the non-volatile storage or memory may include one or more non-volatile storage or memory media 210, including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like. As will be recognized, the non-volatile storage or memory media may store databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like. The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a collection of records or data that is stored in a computer-readable storage medium using one or more database models, such as a hierarchical database model, network model, relational model, entity-relationship model, object model, document model, semantic model, graph model, and/or the like.

[0039] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with volatile media (also referred to as volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the volatile storage or memory may also include one or more volatile storage or memory media 215, including but not limited to RAM, DRAM, SRAM, FPM DRAM, EDO DRAM, SDRAM, DDR SDRAM, DDR2 SDRAM, DDR3 SDRAM, RDRAM, TTRAM, T- RAM, Z-RAM, RIMM, DIMM, SIMM, VRAM, cache memory, register memory, and/or the like. As will be recognized, the volatile storage or memory media may be used to store at least portions of the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like being executed by, for example, the processing element 205. Thus, the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like may be used to control certain aspects of the operation of the hierarchical prediction computing entity 106 with the assistance of the processing element 205 and operating system.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] FIG. 2 provides a schematic of a hierarchical prediction computing entity 106 according to one embodiment of the present invention. In general, the terms computing entity, computer, entity, device, system, and/or similar words used herein interchangeably may refer to, for example, one or more computers, computing entities, desktops, mobile phones, tablets, phablets, notebooks, laptops, distributed systems, kiosks, input terminals, servers or server networks, blades, gateways, switches, processing devices, processing entities, set-top boxes, relays, routers, network access points, base stations, the like, and/or any combination of devices or entities adapted to perform the functions, operations, and/or processes described herein. Such functions, operations, and/or processes may include, for example, transmitting, receiving, operating on, processing, displaying, storing, determining, creating/generating, monitoring, evaluating, comparing, and/or similar terms used herein interchangeably. In one embodiment, these functions, operations, and/or processes can be performed on data, content, information, and/or similar terms used herein interchangeably.

	Further, the Specification recites:

[0037] As shown in FIG. 2, in one embodiment, the hierarchical prediction computing entity 106 may include or be in communication with one or more processing elements 205 (also referred to as processors, processing circuitry, and/or similar terms used herein interchangeably) that communicate with other elements within the hierarchical prediction computing entity 106 via a bus, for example. As will be understood, the processing element 205 may be embodied in a number of different ways. For example, the processing element 205 may be embodied as one or more complex programmable logic devices (CPLDs), microprocessors, multi-core processors, coprocessing entities, application-specific instruction-set processors (ASIPs), microcontrollers, and/or controllers. Further, the processing element 205 may be embodied as one or more other processing devices or circuitry. The term circuitry may refer to an entirely hardware embodiment or a combination of hardware and computer program products. Thus, the processing element 205 may be embodied as integrated circuits, application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), programmable logic arrays (PLAs), hardware accelerators, other circuitry, and/or the like. As will therefore be understood, the processing element 205 may be configured for a particular use or configured to execute instructions stored in volatile or non- volatile media or otherwise accessible to the processing element 205. As such, whether configured by hardware or computer program products, or by a combination thereof, the processing element 205 may be capable of performing steps or operations according to embodiments of the present invention when configured accordingly.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0031] The architecture 100 includes one or more external computing entities 102 and a hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to receive raw inputs from the external computing entities 102, generate predictions based on the raw inputs, and provide the generated predictions to the external computing entities 102. The one or more external computing entities and the hierarchical prediction system 101 may be connected through a communication network (not shown).

[0032] For example, a particular external computing entity 102 may be a medical provider computing entity that supplies medical data (e.g., medical notes data) associated with a medical procedure (e.g., a surgery, a visitation, etc.) to the hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to automatically generate a medical code for the medical procedure based on the medical data received from the external computing entity 102 and provide the generated medical code to the external computing entity 102. In addition, the hierarchical prediction system 101 may detect information deficiencies in the medical data that undermines medical code generation, and request supplemental information from the external computing entity in relation to the detected information deficiencies.

[0033]   The hierarchical prediction system 101 includes a storage subsystem 108 and a hierarchical prediction computing entity 106. The storage subsystem 108 may be configured to store prediction parameters used by the hierarchical prediction computing entity 106 to generate predictions. For example, the storage subsystem 108 may store encoding hierarchies associated with prediction output domains. The storage subsystem 108 may include one or more non- volatile storage or memory media including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like.

	Further, the Specification recites:

[0038] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with non-volatile media (also referred to as non-volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the non-volatile storage or memory may include one or more non-volatile storage or memory media 210, including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like. As will be recognized, the non-volatile storage or memory media may store databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like. The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a collection of records or data that is stored in a computer-readable storage medium using one or more database models, such as a hierarchical database model, network model, relational model, entity-relationship model, object model, document model, semantic model, graph model, and/or the like.

[0039] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with volatile media (also referred to as volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the volatile storage or memory may also include one or more volatile storage or memory media 215, including but not limited to RAM, DRAM, SRAM, FPM DRAM, EDO DRAM, SDRAM, DDR SDRAM, DDR2 SDRAM, DDR3 SDRAM, RDRAM, TTRAM, T- RAM, Z-RAM, RIMM, DIMM, SIMM, VRAM, cache memory, register memory, and/or the like. As will be recognized, the volatile storage or memory media may be used to store at least portions of the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like being executed by, for example, the processing element 205. Thus, the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like may be used to control certain aspects of the operation of the hierarchical prediction computing entity 106 with the assistance of the processing element 205 and operating system.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

determining an ontology data object based on the one or more initial raw inputs;

determining a selected prediction traversal path of the one or more prediction traversal paths for the ontology data object; and

determining the partial prediction based on the ontology data object and the selected prediction traversal path.

	Applicant’s Claim 20 merely teaches an ontology data object, a selected prediction traversal path, and a partial prediction. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Claim 21 recites:

processing the one or more initial raw inputs to obtain one or more inferred prediction values;

determining, for each inferred prediction value of the one or more inferred prediction values, a value prediction score;

determining one or more reliable prediction values of the one or more inferred prediction values whose value prediction score exceeds a value prediction score threshold; and

determining the ontology object based on the one or more reliable prediction values.

	Applicant’s Claim 21 merely teaches “inferred prediction values”, a “value prediction score”, a “value prediction score threshold” and an “ontology object”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 22
	Claim 22 recites:

for each prediction traversal path of the one or more prediction traversal paths,

identifying one or more first prediction nodes, wherein the one or more first prediction nodes comprise each prediction node that is associated with the prediction traversal path and has a corresponding positive prediction value in the ontology data object,

identifying one or more second prediction nodes, wherein the one or more second prediction nodes comprises each prediction node that is associated with the ontology data object, and

determining a path prediction score for the prediction traversal path based on a first ratio of a first count the one or more first prediction nodes and a second count of the one or more second prediction nodes; and

selecting a first prediction traversal path of the one or more prediction traversal paths having a highest path prediction score as the selected prediction traversal path.

	Applicant’s Claim 22 merely teaches “prediction traversal paths”, “prediction nodes”, a “positive prediction value in the ontology data object”, and a “path prediction score”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 22 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 23
	Claim 23 recites:

identifying one or more third prediction nodes, wherein the one or more first prediction nodes comprises each prediction node that is associated with the selected prediction traversal path and has a corresponding positive prediction value in the ontology data object; and

determining the partial prediction based on each positive predictive value for a third prediction node of the one or more third prediction nodes.

	Applicant’s Claim 23 merely teaches “prediction nodes”, a “selected prediction traversal path”, a “positive prediction value”, an “ontology data object”, and a “partial prediction”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 23 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 24
	Claim 24 recites:

determine a hierarchical closure indication for the final prediction based on the final prediction and the initial encoding hierarchy;

determine whether the hierarchical closure indication indicates that the final prediction has hierarchical closure;

in response to determining that the hierarchical closure indication indicates that the final prediction has hierarchical closure, transmit the final prediction to a recipient computing entity; and

in response to determining that the hierarchical closure indication indicates that the final prediction does not have hierarchical closure,

determine one or more final prediction information deficiencies based on the final prediction and the initial encoding hierarchy,

generate a supplemental information voice prompt using one or more supplemental information parameters, one or more semantic rules, and a voice synthesis routine, and

transmit the supplemental information voice prompt to an information provider computing entity.

	Applicant’s Claim 24 merely teaches “hierarchical closure”, a “hierarchical closure indication”, a “final prediction”, a “recipient computing entity”, “prediction information deficiencies”, and a “supplemental information voice prompt”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 24 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 25
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “25. A non-transitory computer storage medium comprising instructions configured to cause one or more processors to at least perform…” Therefore, it is a “computer storage medium”, which FAILS to claim a “computer readable medium”. Accordingly, it fails to properly claim a “product of manufacture” and, consequently, is NOT a statutory category of invention. Therefore, the answer to the inquiry is: “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 25 that recite abstract ideas?

	YES. The following limitations in Claim 25 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

obtain one or more initial raw inputs;

determine a partial prediction for the one or more initial raw inputs, wherein: (i) the partial prediction is associated with an initial encoding hierarchy, and (ii) the initial encoding hierarchy is associated with a plurality of prediction nodes;

determine, based on the partial prediction and the initial encoding hierarchy, one or more partial prediction information deficiencies for partial prediction;

obtain one or more supplemental raw inputs based on the one or more partial prediction information deficiencies; and

generate a conceptually hierarchical prediction based on the one or more supplemental raw inputs and the partial prediction.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A memory

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] FIG. 2 provides a schematic of a hierarchical prediction computing entity 106 according to one embodiment of the present invention. In general, the terms computing entity, computer, entity, device, system, and/or similar words used herein interchangeably may refer to, for example, one or more computers, computing entities, desktops, mobile phones, tablets, phablets, notebooks, laptops, distributed systems, kiosks, input terminals, servers or server networks, blades, gateways, switches, processing devices, processing entities, set-top boxes, relays, routers, network access points, base stations, the like, and/or any combination of devices or entities adapted to perform the functions, operations, and/or processes described herein. Such functions, operations, and/or processes may include, for example, transmitting, receiving, operating on, processing, displaying, storing, determining, creating/generating, monitoring, evaluating, comparing, and/or similar terms used herein interchangeably. In one embodiment, these functions, operations, and/or processes can be performed on data, content, information, and/or similar terms used herein interchangeably.

	Further, the Specification recites:

[0037] As shown in FIG. 2, in one embodiment, the hierarchical prediction computing entity 106 may include or be in communication with one or more processing elements 205 (also referred to as processors, processing circuitry, and/or similar terms used herein interchangeably) that communicate with other elements within the hierarchical prediction computing entity 106 via a bus, for example. As will be understood, the processing element 205 may be embodied in a number of different ways. For example, the processing element 205 may be embodied as one or more complex programmable logic devices (CPLDs), microprocessors, multi-core processors, coprocessing entities, application-specific instruction-set processors (ASIPs), microcontrollers, and/or controllers. Further, the processing element 205 may be embodied as one or more other processing devices or circuitry. The term circuitry may refer to an entirely hardware embodiment or a combination of hardware and computer program products. Thus, the processing element 205 may be embodied as integrated circuits, application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), programmable logic arrays (PLAs), hardware accelerators, other circuitry, and/or the like. As will therefore be understood, the processing element 205 may be configured for a particular use or configured to execute instructions stored in volatile or non- volatile media or otherwise accessible to the processing element 205. As such, whether configured by hardware or computer program products, or by a combination thereof, the processing element 205 may be capable of performing steps or operations according to embodiments of the present invention when configured accordingly.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0031] The architecture 100 includes one or more external computing entities 102 and a hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to receive raw inputs from the external computing entities 102, generate predictions based on the raw inputs, and provide the generated predictions to the external computing entities 102. The one or more external computing entities and the hierarchical prediction system 101 may be connected through a communication network (not shown).

[0032] For example, a particular external computing entity 102 may be a medical provider computing entity that supplies medical data (e.g., medical notes data) associated with a medical procedure (e.g., a surgery, a visitation, etc.) to the hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to automatically generate a medical code for the medical procedure based on the medical data received from the external computing entity 102 and provide the generated medical code to the external computing entity 102. In addition, the hierarchical prediction system 101 may detect information deficiencies in the medical data that undermines medical code generation, and request supplemental information from the external computing entity in relation to the detected information deficiencies.

[0033]   The hierarchical prediction system 101 includes a storage subsystem 108 and a hierarchical prediction computing entity 106. The storage subsystem 108 may be configured to store prediction parameters used by the hierarchical prediction computing entity 106 to generate predictions. For example, the storage subsystem 108 may store encoding hierarchies associated with prediction output domains. The storage subsystem 108 may include one or more non- volatile storage or memory media including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like.

	Further, the Specification recites:

[0038] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with non-volatile media (also referred to as non-volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the non-volatile storage or memory may include one or more non-volatile storage or memory media 210, including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like. As will be recognized, the non-volatile storage or memory media may store databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like. The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a collection of records or data that is stored in a computer-readable storage medium using one or more database models, such as a hierarchical database model, network model, relational model, entity-relationship model, object model, document model, semantic model, graph model, and/or the like.

[0039] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with volatile media (also referred to as volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the volatile storage or memory may also include one or more volatile storage or memory media 215, including but not limited to RAM, DRAM, SRAM, FPM DRAM, EDO DRAM, SDRAM, DDR SDRAM, DDR2 SDRAM, DDR3 SDRAM, RDRAM, TTRAM, T- RAM, Z-RAM, RIMM, DIMM, SIMM, VRAM, cache memory, register memory, and/or the like. As will be recognized, the volatile storage or memory media may be used to store at least portions of the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like being executed by, for example, the processing element 205. Thus, the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like may be used to control certain aspects of the operation of the hierarchical prediction computing entity 106 with the assistance of the processing element 205 and operating system.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] FIG. 2 provides a schematic of a hierarchical prediction computing entity 106 according to one embodiment of the present invention. In general, the terms computing entity, computer, entity, device, system, and/or similar words used herein interchangeably may refer to, for example, one or more computers, computing entities, desktops, mobile phones, tablets, phablets, notebooks, laptops, distributed systems, kiosks, input terminals, servers or server networks, blades, gateways, switches, processing devices, processing entities, set-top boxes, relays, routers, network access points, base stations, the like, and/or any combination of devices or entities adapted to perform the functions, operations, and/or processes described herein. Such functions, operations, and/or processes may include, for example, transmitting, receiving, operating on, processing, displaying, storing, determining, creating/generating, monitoring, evaluating, comparing, and/or similar terms used herein interchangeably. In one embodiment, these functions, operations, and/or processes can be performed on data, content, information, and/or similar terms used herein interchangeably.

	Further, the Specification recites:

[0037] As shown in FIG. 2, in one embodiment, the hierarchical prediction computing entity 106 may include or be in communication with one or more processing elements 205 (also referred to as processors, processing circuitry, and/or similar terms used herein interchangeably) that communicate with other elements within the hierarchical prediction computing entity 106 via a bus, for example. As will be understood, the processing element 205 may be embodied in a number of different ways. For example, the processing element 205 may be embodied as one or more complex programmable logic devices (CPLDs), microprocessors, multi-core processors, coprocessing entities, application-specific instruction-set processors (ASIPs), microcontrollers, and/or controllers. Further, the processing element 205 may be embodied as one or more other processing devices or circuitry. The term circuitry may refer to an entirely hardware embodiment or a combination of hardware and computer program products. Thus, the processing element 205 may be embodied as integrated circuits, application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), programmable logic arrays (PLAs), hardware accelerators, other circuitry, and/or the like. As will therefore be understood, the processing element 205 may be configured for a particular use or configured to execute instructions stored in volatile or non- volatile media or otherwise accessible to the processing element 205. As such, whether configured by hardware or computer program products, or by a combination thereof, the processing element 205 may be capable of performing steps or operations according to embodiments of the present invention when configured accordingly.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0031] The architecture 100 includes one or more external computing entities 102 and a hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to receive raw inputs from the external computing entities 102, generate predictions based on the raw inputs, and provide the generated predictions to the external computing entities 102. The one or more external computing entities and the hierarchical prediction system 101 may be connected through a communication network (not shown).

[0032] For example, a particular external computing entity 102 may be a medical provider computing entity that supplies medical data (e.g., medical notes data) associated with a medical procedure (e.g., a surgery, a visitation, etc.) to the hierarchical prediction system 101. The hierarchical prediction system 101 may be configured to automatically generate a medical code for the medical procedure based on the medical data received from the external computing entity 102 and provide the generated medical code to the external computing entity 102. In addition, the hierarchical prediction system 101 may detect information deficiencies in the medical data that undermines medical code generation, and request supplemental information from the external computing entity in relation to the detected information deficiencies.

[0033] The hierarchical prediction system 101 includes a storage subsystem 108 and a hierarchical prediction computing entity 106. The storage subsystem 108 may be configured to store prediction parameters used by the hierarchical prediction computing entity 106 to generate predictions. For example, the storage subsystem 108 may store encoding hierarchies associated with prediction output domains. The storage subsystem 108 may include one or more non- volatile storage or memory media including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like.

	Further, the Specification recites:

[0038] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with non-volatile media (also referred to as non-volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the non-volatile storage or memory may include one or more non-volatile storage or memory media 210, including but not limited to hard disks, ROM, PROM, EPROM, EEPROM, flash memory, MMCs, SD memory cards, Memory Sticks, CBRAM, PRAM, FeRAM, NVRAM, MRAM, RRAM, SONOS, FJG RAM, Millipede memory, racetrack memory, and/or the like. As will be recognized, the non-volatile storage or memory media may store databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like. The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a collection of records or data that is stored in a computer-readable storage medium using one or more database models, such as a hierarchical database model, network model, relational model, entity-relationship model, object model, document model, semantic model, graph model, and/or the like.

[0039] In one embodiment, the hierarchical prediction computing entity 106 may further include or be in communication with volatile media (also referred to as volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the volatile storage or memory may also include one or more volatile storage or memory media 215, including but not limited to RAM, DRAM, SRAM, FPM DRAM, EDO DRAM, SDRAM, DDR SDRAM, DDR2 SDRAM, DDR3 SDRAM, RDRAM, TTRAM, T- RAM, Z-RAM, RIMM, DIMM, SIMM, VRAM, cache memory, register memory, and/or the like. As will be recognized, the volatile storage or memory media may be used to store at least portions of the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like being executed by, for example, the processing element 205. Thus, the databases, database instances, database management systems, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like may be used to control certain aspects of the operation of the hierarchical prediction computing entity 106 with the assistance of the processing element 205 and operating system.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 25 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 26
	Claim 26 recites:

determining an ontology data object based on the one or more initial raw inputs;

determining a selected prediction traversal path of the one or more prediction traversal paths for the ontology data object; and

determining the partial prediction based on the ontology data object and the selected prediction traversal path.

	Applicant’s Claim 26 merely teaches an ontology data object, a selected prediction traversal path, and a partial prediction. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 26 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 27
	Claim 27 recites:

processing the one or more initial raw inputs to obtain one or more inferred prediction values;

determining, for each inferred prediction value of the one or more inferred prediction values, a value prediction score;

determining one or more reliable prediction values of the one or more inferred prediction values whose value prediction score exceeds a value prediction score threshold; and

determining the ontology object based on the one or more reliable prediction values.

	Applicant’s Claim 27 merely teaches “inferred prediction values”, a “value prediction score”, a “value prediction score threshold” and an “ontology object”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 27 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 28
	Claim 28 recites:

for each prediction traversal path of the one or more prediction traversal paths,

identifying one or more first prediction nodes, wherein the one or more first prediction nodes comprise each prediction node that is associated with the prediction traversal path and has a corresponding positive prediction value in the ontology data object,

identifying one or more second prediction nodes, wherein the one or more second prediction nodes comprises each prediction node that is associated with the ontology data object, and

determining a path prediction score for the prediction traversal path based on a first ratio of a first count the one or more first prediction nodes and a second count of the one or more second prediction nodes; and

selecting a first prediction traversal path of the one or more prediction traversal paths having a highest path prediction score as the selected prediction traversal path.

	Applicant’s Claim 28 merely teaches “prediction traversal paths”, “prediction nodes”, a “positive prediction value in the ontology data object”, and a “path prediction score”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 28 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 29
	Claim 29 recites:

identifying one or more third prediction nodes, wherein the one or more first prediction nodes comprises each prediction node that is associated with the selected prediction traversal path and has a corresponding positive prediction value in the ontology data object; and

determining the partial prediction based on each positive predictive value for a third prediction node of the one or more third prediction nodes.

	Applicant’s Claim 29 merely teaches “prediction nodes”, a “selected prediction traversal path”, a “positive prediction value”, an “ontology data object”, and a “partial prediction”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 29 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 30
	Claim 30 recites:

determine a hierarchical closure indication for the final prediction based on the final prediction and the initial encoding hierarchy;

determine whether the hierarchical closure indication indicates that the final prediction has hierarchical closure;

in response to determining that the hierarchical closure indication indicates that the final prediction has hierarchical closure, transmit the final prediction to a recipient computing entity; and

in response to determining that the hierarchical closure indication indicates that the final prediction does not have hierarchical closure,

determine one or more final prediction information deficiencies based on the final prediction and the initial encoding hierarchy,

generate a supplemental information voice prompt using one or more supplemental information parameters, one or more semantic rules, and a voice synthesis routine, and

transmit the supplemental information voice prompt to an information provider computing entity.

	Applicant’s Claim 30 merely teaches “hierarchical closure”, a “hierarchical closure indication”, a “final prediction”, a “recipient computing entity”, “prediction information deficiencies”, and a “supplemental information voice prompt”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 30 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.










Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
25 AUG 2022